Case 6:19-cr-10006-JWB Document 27-1 Filed 10/08/19 Page 1 of 3




            Attachment A
               Case 6:19-cr-10006-JWB Document 27-1 Filed 10/08/19 Page 2 of 3


EXPOSE: Abortion Babysitter                                                                                                                      Page 1 of 3


                                                                                                                                                  Augw 17, !2018




                                                                                                              Get the latest news'

                                                                                                          Join our Email Newsle\tef.


  Hom&                                 AboutUs          Community            Donate   For1he~           Multimedia Resources



    You ore here: Home / TIiier Story Archive / EXPOS/.:: A borlion Babysitter


                                                                                                          Search this website ...                   Search
    EXPOSE: Abortion Babysitter
   M ay 10 , 2005 By Operation Rescue 12 Comments




                                                                                                             Donate
   At a nondesCfipt white house on a narrow residential street in Wichita, Kansas, a cab pulls
   in to the driveway. Cutouts of Easter bunnies still adorn the windows, even though Easter is
   several weeks past. Out of the cab pop two young children, who run exuberantly to the door
   as the taxi pulls out of the driveway.


   In the back seat still sits the children's mother, but she isn't on her way to work or on a   Ii:!   Operation Rescue Video
   day of busy errands. She is headed just two doors down from her children's daycare to a
   large industrial-looking building with no windows. This ominous structure is Women's Health             Life or Death Reasons to Defu ...
   Care Services, the infamous late-term abortion mill run by George Tiller. The woman has
   just left her children with the Abortion Babysitter, Alice Grim.

   This arrangement is a new one for Alice, although she has been babysitting the kids of
   abortion workers for years. Tiller employee Marguente Reed is a regular customer with her
                                                                                                                             a
   young daughter and newborn son. But now she is caring for the children of Tiller's patients,
                                                                                                        Life of Death Reasons lo #DefundPP
   who are brought to Wichita from around the country, often to provide cover for secret
   abortions that women are trying to keep hidden from the rest of the family.                             Chilling 911 Call Mom Finds 0 ...
   "For a mother of young children to suddenly want to take a four to five day trip alone raises
   suspicions in some families," said Operation Rescue sidewalk counselor Cheryl Sullenger.
   ·so they make up a story about visiting relatives, or taking the kids on an outing, then sneak
   off to Wichita for an abortion."
                                                                                                                             a
   This day, the cab was delivering the mother of a 17-year old teenager who became                     Heartbreaking 91 1 call. Mother finds daughter dead
                                                                                                        after abortion.
   pregnant out of wedlock. Issues of honor in a close-knit community of immigrants drove the
   mother to seek an abortion for her daughter, even though she is tormented by the
                                                                                                           Toledo Abortion Biz Transports ...


                                                                                                                             a
   impending loss of her first grandchild.

   In order to keep the gruesome deed from her husband, the teen's father, she brought along
   the younger siblings to cover the true nature of their trip to Wichita. The teenager had been
   delivered to the abortion mill earlier in the morning and was being joined oy her mother
   once the younger children, oolivious to what was happening to their older sister, were safely
   settled at Alice's house.                                                                            Abortion dinic caught endangering boldied abortion
                                                                                                        patient.


   Nice is a 60-ish widow who is a rabid abortion supporter. Ironically, the house she rents for
   her home and daycare business is reportedly owned by Tiller. During the last presidential            Latest Tweets
   election, Alice proudly displayed signs in support of pro-abortion candidate John Kerry next
   to the tricycles and other toys scattered in the yard. And she is not timid about inserting
   herself into the abortion drama that unfolds daily such a short distance from her door.


    le   Pro-lifers describe Alice as a woman with a surly disposition, openly hostile to the
   Christians who go to Tiller's mill to pray and offer abortion alternatives to women. She has
   been known to back out of her driveway with her aged white mini-van, loaded with children,
   and intentionally bump vehicles belonging to pro-lifers. "We have learned not to park behind




https://www.operationrescue.org/archives/expose-abortion-babysitter/                                                                               8/ 17/2018

 KSXFPD000012                                                                                                                                           GOV0012
                 Case 6:19-cr-10006-JWB Document 27-1 Filed 10/08/19 Page 3 of 3


EXPOSE: Abortion Babysitter                                                                                                                      Page 2 of 3


    Alice's driveway,· said Sullenger. "We heard that she hit another vehicle just last month.
    The police were called, but I have never heard of anything being done about it because the
                                                                                                        Tweets by @operationrescue
    damage is usually minor."
                                                                                                        t:'J\      Operation Rescue
                                                                                                        "l'll'I"   @operalionrescue
    On the other hand, Alice will not hesitate to call the police if one of the pro-lifers happens to
                                                                                                        Planned Parenthood's Pink Umbrellas Fall to
    speak to her.
                                                                                                        Hide Medical Emergency
                                                                                                        operatronrescue.org/archives/plann..
    ' She calls and accuses us of harassing her ifwe even say 'good morning," said OR
                                                                                                        #OefundPlannedParenthood
    president Troy Newman, who has had problems with Alice phoning the police on him when               #ProsecutePlannedParenthood #Abortion
    he has gone over to greet her and give her the gospel. "She calls the polioe and makes a            #prolife
    big scene. Actually, that tends to work in our favor because when abortion patients seen the
    police cruisers at the abortion mill, some will not go in."                                                           Planned Parenthood's Pin...
                                                                                                                          By Cheryl Sullenger Glenda!..
    Last month, Alice informed the police that the daily pro-life presence so near her daycare                            operationrescue.org
    has driven much of her business away. Her only clients were the children of abortion clinic
   workers, and if she lost them, she would be out on the street.                                                                                         1h


   "Now we see that Alice has a new arrangement with Tiller to baby-sit the children of
    abortion patients,' said Newman. ' This makes her a top-tier abortion collaborator. Not only         Embed                               View on Twitter
   does she profit from abortion, but her services make it easier for women to kill their pre-born
    babies.•


    Newman and Sullenger question Alice's ability to offer a nurturing environment for the
   children she cares for.

   ' I have seen Alice standing outside talking away with a police officer with whom she is
   friendly for over forty-five minutes while the children were inside the house unattended,"
   said Sullenger.

   ' What I find really horrendous about this whole situation is that the young children Alice
   cares for are being used as pawns. In the process, they are exposed to the seedy side of
   the abortion industry -    the anxiety, lying, and deception, and the animosity pro-aborts have
   for Christians who pray for them," said Sullenger. ' I can't imagine leaving my young child in
   that environment day after day. It really just continues to illustrate the low regard for children
   these people have."

   {Please join Operation Rescue in praying for Alice Grim's repentance and salvation. -OR
   Staff]
                                                                                                        - --               Ok[dt1nn1,1 /\IHirt•n111·--.t


   Share this:
                                                                                                         ~;,:..                  PA'J1Et
                                                                                                        , 1,               ARRESTED & JAILED
                                                       More                                                            1Due to Operation   Rescue Complaint!


   Filed U11de,·: Tiller Story Archiue



   12 Comments            Operation Rescue                                               1   Login


      Recommend          ( Share                                                     Sort by Best
                                                                                                                 Abonion      ,
                                                                                                               Whistleblowers
                 Join the discussion ...                                                                       Earn a $25.000 Reward!
               LOG INWITH                OR SIGN UP WITH 0ISQUS   0
                                           Name



               decker • 11 years ago
               "# Rosemary Franklin Says:
               May 23rd, 2005 at 12:38 pm

               I think women who decide to terminate oreonancies in late term . are entitled




https://www.operationrescue.org/archives/expose-abortion-babysitter/                                                                              8/17/2018

 KSXFPD000013                                                                                                                                             GOV0013
